Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, and 19 have been amended.
Claims 8, 17, and 20 have been cancelled.
Claims 1-7, 9-16, 18 and 19 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 11-14, filed 15 February 2021, with respect to the 35 U.S.C. § 101 rejections have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.

Reasons for Allowance	
Claims 1-7, 9-16, 18, and 19 are allowed over the prior art of record.
The closest prior art of record are Novak (U.S. Pre-Grant Pub. No. 20130246207), Wang (U.S. Pre-Grant Pub. No. 20200133951), Lin (U.S. Pre-Grant Pub. No. 20150371452), Marco (U.S. Pre-Grant Pub. No. 20180322420), Lacey (U.S. Pre-Grant Pub. No. 20180075566), Zou (U.S. Pre-Grant Pub. No. 20130226668), and Tachet (“Scaling Law of Urban Ride Sharing”, 2017).
The following is an examiner’s statement of reasons for allowance:
Novak discloses a system and method for dynamically adjusting prices for rideshare services based on historical and current data. Although the reference teaches determining historical demand based on historical rideshare requests in a specific area at a specific time 
Wang discloses a system and method for storing data and querying data. Although the reference teaches dividing an area into a plurality of sub-areas and dividing a time period associated with historical data of the each sub-area into a plurality of unit time periods, the reference is silent on each of the plurality of time periods having an equal count of the estimated historical demands.
Lin discloses a system and method for dynamic toll pricing. Although the reference teaches of multiple time segments wherein at the end of a first time segment and start of a second time segment, calculations related to a fare for the next time segment occur, and those calculations are based on a model created from road location parameters and past traffic flows and toll rates of the area being compared to traffic flow and toll rate of the first time segment, the reference is silent on estimating demand based on historical rideshare intent data.
Marco discloses a system and method for driver reservations and driver navigation. Although the reference teaches using historical requests for a time period and current requests for a time period in order to determine a ratio (a conversion rate) and estimate the number of requests for the next adjacent time period, the reference is silent on estimating demand based on historical rideshare intent data.
Lacey discloses a system and method for calculating a price for a vehicle journey. Although the reference teaches using a price per distance unit value to get a base cost value of a vehicle journey and that the distance unit value may be modified to calculate the final price of the vehicle journey, the reference is silent on estimating demand based on historical rideshare intent data.
Zou discloses a system and method for dynamic toll pricing. Although the reference teaches using a controller to calculate dynamic fares, the reference is silent on estimating demand based on historical rideshare intent data.
Tachet discloses using historical rideshare data in order to create a model that predicts future ridesharing demand. Although the reference teaches collecting previous rideshare request data, the reference is silent on estimating demand based on historical rideshare intent data.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 1-7, 9-16, 18, and 19 are allowable.

Additionally, the claims recite a series of steps for calculating an adjusted fare price for a next time period of a rideshare system, which under broadest reasonable interpretation, is analogous to fundamental economic principles or practices, which are certain methods of organizing human activity. Accordingly, the claims recite an abstract idea. However, the abstract idea is integrated into a practical application by applying the judicial exception in a meaningful way beyond generally linking it to a particular technological environment. Specifically, the claims recite a specific manner of estimating historical demand by tracking the frequency of intent usage of the service application installed on multiple passenger devices and using the estimated historical rideshare demand to control rideshare fares in specific pick-up and drop-off location clusters. Therefore, the claims are not directed to an abstract idea and are patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628